Title: To George Washington from General William Howe, 3 October 1777
From: Howe, William
To: Washington, George



Sir
Head Quarters [Germantown, Pa.] 3d Octr 1777.

Your Parties having destroyed several Mills in the adjacent Country, which can only distress the peaceable Inhabitants residing in their Houses, I am constrained from a Regard to their Sufferings, and a sense of the Duty I owe to the Public, to forewarn you of the Calamities which may ensue, and to express my abhorrence of such a Proceeding: At the same Time I am inclined to believe, that the Outrages already committed have not been in consequence of your Orders, and that this early Notice will engage you to put an effectual Stop to them; If not, I do in the most direct Terms disclaim any share in creating the general Scene of Distress among the Inhabitants which such Destruction must inevitably cause. With due Respect I am Sir Your most Obedient humble Servant

W. Howe

